Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Information Disclosure Statement
The information disclosure statement filed February 7, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  With regards to the applicant’s statement of, ““[t]he prosecution history for each U.S. patent and/or patent application listed below is readily available to the Examiner through the USPTO’s internal systems…,” the Examiner reminds the applicant that “37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.) ... [i]f material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material,” and 37 CFR 1.98(b) states, “U.S. application must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing data.  If a U.S. application listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 8, 9, 10, 13, 15, 16, 17, and 20 of U.S. Patent No. 11,188,991. Although the claims at issue are not identical, they are not patentably distinct from each other because:

US Patent 11,188,991
Instant Application
Claims
Claims
1
1, 5, 7
2
2
3
4
6
6
8
8, 12, 14
9
9
10
11
13
13
15
15, 19
16
16
17
18
20
20


Additionally, although US Patent 11,188,991 provides additional subject matter for the historical information, the Examiner asserts that this is directed towards descriptive subject matter and does not further limit or alter the step or function of receiving historical information and, further, historical information of the instant application is broader in scope.  Moreover, although combining claims 15 and 19 of the instant application fail to disclose the subject matter directed towards “using a heuristic technique…,” the Examiner asserts that the system claim is an obvious variation of the method and medium claims as the performance and execution of the method and .  
Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:  the Examiner asserts that one commercial external factor does not include all three factor types in one single commercial external factor.  In light of the specification, a commercial external factor is supposed to only be directed to one of the three factor types (as well as the other factor types disclosed in the specification).  That is to say, a commercial external factor does not include an industry, customer base, and a supply chain of the buyer, but is, in fact, (in light of the specification) selected from the list that includes at least one of an industry, customer base, and/or supply chain of the buyer.  Otherwise, the limitation would not make sense as it would not be possible for a single commercial external factor to include three completely different types of factors simultaneously or the other factors disclosed in the specification simultaneously.  The specification has disclosed that an external factor is received and, based on the search and matching being conducted, an external factor can be selected that corresponds to the particular search and matching being conducted.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
receiving, from the buyer, a service request;

receiving, from the buyer, one or more real estate requirements; 
determining, …, a buyer need profile based on the historical information and the real estate requirements; 
receiving, from the buyer, one or more answers in response to one or more first questions raised by the processor; 
refining, …, the buyer need profile based on the one or more answers.
identifying, …, a match between the buyer need profile and an available real estate profile from the seller; and 
providing, …, a ranked list of real estate properties and supporting evidence for each real estate property to the buyer.  
The invention is directed towards the abstract idea of real estate and, more specifically, matching buyers and sellers for the intent of performing a real estate transaction, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind between at least two humans with the aid of pen and paper, e.g., a buyer or real estate agent searching for homes that match the buyer’s search criteria and being provided a list of listings that match the criteria in an organized manner.
The limitations of 
receiving, from the buyer, a service request;
receiving, from the buyer, historical information stored in a buyer immutable record;

determining, …, a buyer need profile based on the historical information and the real estate requirements; 
receiving, from the buyer, one or more answers in response to one or more first questions raised by the processor; 
refining, …, the buyer need profile based on the one or more answers.
identifying, …, a match between the buyer need profile and an available real estate profile from the seller; and 
providing, …, a ranked list of real estate properties and supporting evidence for each real estate property to the buyer, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning.  That is, other than reciting a generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning in the context of this claim encompasses a user writing down information and referring to the information in order to match buyers and sellers and having the human, for example, a real estate agent, that is performing the matching review and request additional information in order to refine the matching process and provide the buyer with eligible sellers.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. collecting and comparing information to identify matches and provide the matches in a written and organized manner. The generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium and the blockchain technology can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium and generic recitation of machine learning are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium.  With regards to blockchain, the Examiner asserts that the claimed invention is not directed towards the improvement of blockchain technology, but simply directed towards its generic recitation and application to the abstract idea, in this case, storing and retrieving 
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processor executing computer code stored on a computer medium, blockchain technology, and machine learning to perform the steps of 
receiving, from the buyer, a service request;
receiving, from the buyer, historical information stored in a buyer immutable record;
receiving, from the buyer, one or more real estate requirements; 
determining, …, a buyer need profile based on the historical information and the real estate requirements; 
receiving, from the buyer, one or more answers in response to one or more first questions raised by the processor; 
refining, …, the buyer need profile based on the one or more answers.
identifying, …, a match between the buyer need profile and an available real estate profile from the seller; and 

amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 as discussed above, is directed towards the recitation and application of generic technology.
Claim 3, 5 are directed to descriptive subject matter.
Claim 4 is directed towards describing human activity, in this case, a human providing answers to questions.
Claim 6 is directed towards describing human activity, in this case, the human ending a request in order to request for an updated list because the human did not like the initial list (see ¶ 37 of the applicant’s specification).
Claim 7 as discussed above, is directed towards the recitation and application of generic technology.
The remaining claims recite similar elements that have already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered in the field of real estate and, more specifically, matching buyers and sellers for the intent of performing a real estate transaction.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2018/0253780 A1) in view of Sher (US PGPub 2018/0322597 A1).
In regards to claims 1, 8, and 15, Wang discloses (Claim 1) a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for identifying a match between a buyer and a seller for a real estate transaction, the method comprising; (Claim 8) a computer program product for identifying a match between a buyer and a seller for a real estate transaction, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (NOTE: The specification at ¶ 50 has defined the computer readable storage medium as “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”); (Claim 15) a system for identifying a match between a buyer and a seller for a real estate transaction, the system comprising:
(Claim 15) a processor configured to (Fig. 1, 2): 
receiving, from the buyer, a service request (¶ 39, 40, 44, 88 wherein the system receives a real estate search request from a buyer);
 receiving, from the buyer, historical information stored [by the system] (¶ 47, 48, 59, 68, 77 wherein the buyer provides historical information stored and managed by the system); 
receiving, from the buyer, one or more real estate requirements (¶ 44, 51 wherein the buyer provides their real estate search requirements); 
determining, by the processor, a buyer need profile based on the historical information and the real estate requirements (¶ 44, 47, 53, 54, 69 wherein the system determines the particular buyer’s needs based on the historical information about the buyer and their real estate requirements); 
[…]; 
[…]; 
(¶ 39, 69 wherein the system matches buyers and sellers based on buyer needs and seller real estate availability); and 
providing, by the processor, a ranked list of real estate properties and supporting evidence for each real estate property to the buyer (¶ 61, 62, 69, 78, 95 wherein the system provides the buyer with a ranked list of real estate properties with information about each property (i.e. evidence) in order to allow the buyer to view and make an informed decision).  
Wang discloses a real estate recommendation system by matching buyers and sellers based on information provided by the buyers and sellers.  Although Wang discloses that system is provided, stored, managed, and used by the system, as well as utilizing a chatbot in order to provide answers to questions raised by buyers, Wang fails to explicitly disclose whether it is well-known in the art to store and retrieve information that can be used for a real estate transaction in an immutable record or whether questions can be asked of the buyer and requiring the buyer to provide answers to those questions in order to refine real estate recommendations.
To be more specific, Wang fails to explicitly disclose:
receiving, from the buyer, historical information stored in a buyer immutable record;
receiving, from the buyer, one or more answers in response to one or more first questions raised by the processor; 
refining, by the processor, the buyer need profile based on the one or more answers.
Sher, which is also directed to a buyer and seller matching system for real estate, teaches that it is old and well-known in the art to store, retrieve, manage, and utilize information useable for a real estate transaction and matching system in a blockchain.  Sher teaches that utilizing blockchain technology ensures that information is accurate/not falsified, thereby allowing for the historical information to be trusted and ensure that the matching process is accurate and reliable, as well as allowing a renter to grant access to this information.
(For support see: ¶ 26, 36, 46, 47, 68)
Further still, Sher also teaches that it is not only old and well-known to utilize already established information in order to match buyers and sellers so that a recommendation can be provided, but that this information can further be refined through a screening process so that the recommendation can be more accurate, useable, or relevant to the buyer.  In other words, Sher teaches that it is old and well-known in the art for the system to question a buyer, have the buyer to provide answers, and utilize the answers to perform a more refined analysis.  Sher teaches that the additional and more current information allows for the system to better determine the qualifications of the buyer as well as their needs, thereby helping with searching for properties and communicating with sellers.
(For support see: ¶ 77, 79, 103, 106, 256)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the real estate recommendation system of Wang with the ability store and manage information in a blockchain as this would result in the information being authentic, true, and protected from manipulation, Sher.
In regards to claims 2, 9, and 16, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), wherein the buyer immutable record is stored in a block chain (Sher – 26, 36, 46, 47, 68 wherein the information is stored in a blockchain).  
In regards to claims 3, 10, and 17, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), wherein the buyer immutable record includes one or more of a purchasing record, an education record, a social networking record, a preference record, family information, and socioeconomic data (Wang – ¶ 68, 77, 82; Sher – ¶ 78, 79, 162, wherein the record includes, at least, purchasing record and socioeconomic data).  
In regards to claims 4, 11, and 18, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), wherein the one or more real estate requirements are provided by the buyer through one or more second questions (Sher – ¶ 77, 79, 103, 106, 256 wherein the buyer provides real estate requirements through the question and answer process of the real estate search process).  
In regards to claims 5, 12, and 19, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), further comprising: receiving, by the processor, one or more commercial external factors including an industry, a customer base, and a supply chain of the buyer (Sher – ¶ 95, 156, 160, 171, 186, 260, 282 wherein the system receives commercial external factors, such as, but not limited to, finance commercial property information, commercial lending options, commercial real estate, commercial establishment, and vendor information (e.g., information of vendors managing income/expenses, accounting, marketing, maintenance requests, local businesses, vendor categories, and so forth)).  
In regards to claims 6, 13, and 20, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), further comprising: receiving, from the buyer, a service termination request and a selection of one or more real estate properties from the ranked list (Sher – ¶ 257 wherein the buyer receives initial suggested listings that they can use in order to customize their search.  In other words, the user may be unsatisfied with the initial list and update the results so as to be provided with a customized list.).  
In regards to claims 7 and 14, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8), the step of identifying is performed using a heuristic technique and a supervised machine learning technique, wherein the supervised machine learning technique includes one or more of linear regression, logistic regression, a multi-class classification, a decision tree and a support vector machine (Wang – ¶ 57, 62, 80, 95 wherein the step of identifying is performed using heuristics techniques and supervised machine learning techniques that include, at least, Gradient Boosting Tree, Reverse Boltzman Machine, Random Forest, Logistic Regression, K Nearest Neighbor, and vector inputs).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Burns (US PGPub 2019/0266683 A1); Hunn (WO 2017/173399 A1); Hunn et al. (US PGPub 2017/0287090 A1); Anonymous (PadBlock Announces Early Access to Innovative Blockchain-Based Real Estate Platform); Anonymous (Could blockchains replace banks in real estate lending); Anonymous (ShelterZoom Invents New Method for Creating and Executing Contracts on Blockchain) – which are directed using blockchain in transactions, such as, but not limited to, real estate transactions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/28/2022